Citation Nr: 0530349	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  03-08 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.  Entitlement to service connection for residuals of a left 
leg injury.

2.  Entitlement to service connection for residuals of a 
meniscus repair of the left knee with degenerative joint 
disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1972 to 
February 1974 and with the National Guard from July 1982 to 
September 1982 and September 1, 1994 to September 15, 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
service connection for residuals of a left leg injury and 
meniscus repair of the left knee with degenerative joint 
disease and post traumatic stress disorder (PTSD).  The 
veteran perfected an appeal of the denial of service 
connection for the residuals of a left leg injury and 
meniscus repair of the left knee with degenerative joint 
disease, but not the PTSD claim.  

The Board notes that the issues pertaining to compensation 
under 38 U.S.C.A. § 1151 remain pending before the RO and 
have not been certified to the Board.  Therefore, those 
issues are not presently before the Board, and will not be 
considered at this time.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The RO issued a statement of the case for the above-mentioned 
appeal in January 2003.  Subsequently, in a January 2003 
letter the veteran indicated he filed an appeal of the denial 
and requested "a hearing docket number and a date."  He 
indicated he sent an e-mail through the VA website and he was 
never furnished with a date.  It is unclear whether the 
veteran is requesting a hearing and if so what type of 
hearing he is requesting.  The Board finds, therefore, that 
the RO did must clarify whether the veteran requests a 
personal hearing and if so what type.  If an affirmative 
response is received, the RO, to the extent possible, should 
schedule the appropriate hearing.

Accordingly, the case is once again REMANDED for the 
following action:

The RO should clarify whether the 
veteran requests a personal hearing 
before the RO and/or the Board.  If 
an affirmative response is 
received, the RO, to the extent 
possible, should schedule the 
appropriate hearing. 

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.§§  
5109B, 7112).




	                  
_________________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


